                    Case 3:19-mj-70383-MAG Document 1 Filed 03/13/19 Page 1 of 4


AO 91 (Rev. ] 1/11) Criminal Complaint                                                                    filed
                                          United States District Court                                      mar 13 2019
                                                                 for the
                                                                                                          SUSAN y. SOONG
                                                     Northern District of California                         U.S. DISTRICT COUF>.
                                                                                                    NORTHERN DISTRICT OF CALIFORNIA
                  United States of America
                                V.

                                                                           Case No.
                   Monet Beatrice Pierson


                                                                                       3       19        7 0 3 83
                           Defendant(s)
                                                                                                                                mag
                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief
On or about the date(s) of                     March 12, 2019              in the county of           San Francisco                 in the

     Northern           District of            Califomia        , the defendant(s) violated:

             Code Section                                                     Offense Description
18 U.S.C.§ 111(a)(1)                             Assault on a Federal Employee




          This criminal complaint is based on these facts:
See Attached Affidavit of Special Agent Maria Juarbe




          sf Continued on the attached sheet.


                                                                                               Complainant's signature
                                  '   I


    Approved as to form                   Qm
                            SAUSA "                                                                        'Sp^i             A^g-oT
                                                                                                Printed name and title


Sworn to before me and signed in my presence.


Date:       1 0 V**
                                                                                       -T-        Judge's signature      .


City and state:                SF j c-p-                                               rL.'J U>
                                                                                                °rinted name and title
Case 3:19-mj-70383-MAG Document 1 Filed 03/13/19 Page 2 of 4
Case 3:19-mj-70383-MAG Document 1 Filed 03/13/19 Page 3 of 4
Case 3:19-mj-70383-MAG Document 1 Filed 03/13/19 Page 4 of 4
